 

Exhibit 10.1

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (this "Agreement") is entered into as of May 2, 2020,
by and between Calavo Growers, Inc., a California corporation (the "Employer"),
and Kevin Manion (the "Employee").

 

RECITAL

 

The Employer desires to employ the Employee as the Employer's Chief Financial
Officer, and the Employee desires to accept such employment, upon the terms set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Employer and the Employee hereby agree as follows:

 

1.          EMPLOYMENT.

 

(a)         Term of Employment.   Subject to Section 1(b) below, the Employer
hereby employs the Employee, and the Employee hereby accepts employment with the
Employer ("Employment"), in accordance with the terms and conditions of this
Agreement. The  term of the Employee's Employment under this Agreement (the
“Term of Employment”) shall commence on May 11, 2020 (the “Commencement Date”),
and continue until terminated by the Employer or Employee as provided herein.

 

(b)         At Will Employment. Notwithstanding the foregoing, the Employer has
the right to terminate the Employee's Employment at any time, with or without
prior notice, and with or without cause and for any reason or for no specified
reason, subject to the terms of Section 5 below of this Agreement. The Employee
has the right to terminate his Employment at any time, with or without prior
notice, subject to the terms of Section 5 below of this Agreement. The Employee
is employed by the Employer "at will" and this Agreement does not provide the
Employee with any right to continue in the Employment of the Employer for any
minimum or specified period.

 

2.          POSITION, DUTIES, AUTHORITY AND EXCLUSIVITY OF SERVICES.

 

(a)         Position. During the Term of Employment, the Employee shall serve as
the Employer's Chief Financial Officer (or such other title as the parties may
mutually agree upon from time to time).

 

(b)         Reporting. The Employee shall report on a day-to-day basis directly
to, and shall be subject to the supervision and direction of, the Employer's
President and Chief Executive Officer (who is presently James E. Gibson).





1



 

(c)          Duties, Responsibilities and Authority. The Employee's duties,
responsibilities and authority shall consist of the duties of Chief Financial
Officer as determined by the Chief Executive Officer, or the Board of Directors
of the Employer. The Employee shall be responsible for diligently and
competently performing all services and acts that are necessary or advisable to
fulfill those duties and responsibilities and shall render such services on the
terms set forth in this Agreement. The Employee shall at all times be subject
to, observe and carry out such reasonable employment-related rules, regulations
and policies as the Employer's Board of Directors (the “Board”) or Chief
Executive Officer may from time to time establish for the Employer's employees,
including, without limitation, the Employer's Employee Handbook, Insider Trading
Policy and Code of Business Conduct and Ethics.

 

(d)         Principal Business Office. Without restricting any requirement that
the Employee engage in reasonable business-related travel, the principal
location in which the Employee shall be required to perform his duties and
responsibilities shall be the Employer's Corporate Headquarters, which are
presently located at 1141A Cummings Road, Santa Paula, California 93060.

 

(e)          Exclusivity of Services. Except for sick leave and other forms of
leave that are permitted under the Employer's rules, regulations and policies
and except for the paid vacation time or paid time off to which Employee may be
entitled, the Employee shall, throughout the Term of Employment, devote his full
business time and attention during the Employer's normal business hours to
serving in the position described in this Agreement and to the performance of
his duties and responsibilities in good faith and to the best of his ability.
The Employee may spend reasonable time managing his personal and family business
and affairs and engaging in civic, educational, social, and charitable
activities, so long as the same do not  conflict or interfere with performance
of his duties hereunder.  The Employee may continue to serve on the boards of
directors on which he serves as of the Effective Date except that prior to the
Commencement Date the Employee shall resign from service on the board of
directors of Country Fresh, Inc.  The Employee may serve on the board of
directors of other for-profit entities with the prior written consent of the
Employer's Board or Chief Executive Officer, which will not be unreasonably
withheld.

 

3.          COMPENSATION.

 

(a)         Base Salary. For services rendered during the Term of Employment,
the Employer shall pay the Employee an annual base salary at the initial rate of
$450,000 per year, subject to review no less frequently than annually for
potential increase or decrease, but not to decrease to below $450,000, in the
discretion of the Employer’s Board or Compensation Committee, payable in regular
installments in accordance with the Employer's customary payroll practices for
employees. If the Employee is entitled to receive Base Salary for any period
that is less than one calendar month, the Base Salary for such period shall be
computed by prorating the annual Base Salary over such period based upon the
actual number of days therein.





2



 

(b)         Annual Bonus.

 

(i) With respect to each of the Employer's fiscal years during the Term of
Employment beginning with the 2020 fiscal year, the Employee shall be eligible
to receive an annual performance bonus (the "Annual Bonus") to be determined
annually by the Employer's Compensation Committee in connection with its
determination of performance­ based bonuses and performance targets, thresholds
and requirements for other executive officers pursuant to the Employer's
Management Incentive Plan ("MIP"), as the MIP may be amended from time to time.
In addition, with respect to each of the Employer's fiscal years during the Term
of Employment beginning with the 2020 fiscal year (ending October 2020), the
Compensation Committee may elect to award the Employee a discretionary
bonus.  The Employee’s Annual Bonus for fiscal year 2020 shall be based upon the
Employer’s full fiscal year (not prorated).

 

(ii) The Employee acknowledges that the Compensation Committee may award bonuses
to him in stock and/or cash.

 

(c)          Signing Bonus.

 

(i)   The Employee shall be eligible to receive a signing bonus of $200,000 in
cash and $300,000 in equity (the "Signing Bonus") as follows.

 

(ii)  Upon commencement of the Term of Employment, the Employee shall receive an
initial payment of $100,000 (the "Initial Payment"). If the Employee terminates
his employment without Good Reason or  is terminated by the Employer for Cause
(as those terms are defined in this Agreement) within 90 days after
the  Commencement Date, the Employee shall be required to repay the Initial
Payment to the Employer. The Employee shall receive a second payment of $100,000
at the end of the 2020 fiscal year provided that the Employee has not terminated
his Employment without Good Cause or been terminated for Cause, as those terms
are as defined in this Agreement.

 

(iii)      Within 10 days after the Commencement Date, the Employee shall be
awarded restricted shares of the Employer's common stock having a value of
$300,000 based on the closing price of the Employer's stock on the Commencement
Date. The shares will be granted under or treated as granted under the MIP and
will vest in three equal annual installments on each of the first three
anniversaries of the Commencement Date, subject to the requirement that the
Employee must be employed with the Employer at the time the shares vest.  The
parties hereto shall sign a restricted stock agreement governing the shares
issue to the Employee.





3



 

(d)         Change in Control.   In the event that a Change in Control, as
defined in the MIP, occurs during the Term of Employment or during any other
period contemplated by this Agreement, then the effect upon any compensation
paid to the Employee under the MIP shall be governed in accordance with section
13.2 of the MIP.

 

(e)          Withholding. The Signing Bonus and all Base Salary, Annual Bonuses
and other payments to be made to the Employee under this Agreement are subject
to the Employer's right to make customary and applicable deductions and
withholdings, including, without limitation, for federal and state taxes, FICA,
Medicaid and other customary payroll activities.

 

(f)          Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Employee pursuant to this Agreement or any other
agreement or arrangement with the Employer which is subject to recovery under
any law, government regulation or stock exchange listing requirement will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (and
any policy adopted by the Employer  .pursuant to any such law, government
regulation or stock exchange listing requirement, including but not limited to
the MIP).  The Employer will make any determination for clawback or recovery in
accordance with its determination of any applicable law or regulation based on
the guidance of outside professionals.

 

(g)          Equity Interests in the Employer. The Employee acknowledges and
agrees that, except as set forth in this Agreement, the Employer has not made
any representations or promises to him regarding his receipt of (1) stock
options or other rights to acquire shares of the Employer's common stock under
an employee stock plan or otherwise or (2) equity interests  in the Employer,
and that nothing in this Agreement  entitles him to any such stock options,
shares or other equity interests except as provided herein.

 

4.          EMPLOYEE BENEFITS, EXPENSE REIMBURSEMENT AND INDEMNIFICATION; 409(A)
COMPLIANCE.

 

(a)         Employee Benefits. During the Term of Employment,  the Employee
shall be entitled to receive all benefits under any and all deferred
compensation plans, retirement plans, life, disability, health, accident and
other insurance programs, automobile allowances, and similar employee benefit
plans and programs, sick leave, vacation time and paid time off (if any) that
the Employer elects in its sole discretion to provide from time to time to its
other executive officers (collectively referred to herein as the
“Benefits”).  However, the Employer reserves the right to terminate, reduce or
otherwise amend any or all of the Benefits from time to time to the extent
allowed by law, so long as such action applies generally to all of its executive
officers. Except as otherwise required  by applicable law or as





4



 

provided herein and except as provided under the terms of the Employer's life,
disability, health, accident and other insurance programs and similar employee
benefit plans and programs, the Employee's right to receive Benefits shall
terminate upon the termination of his Employment for any reason.  The Employee
shall be entitled to not less than four weeks vacation per year.  If any of
Employer’s health insurance Benefits plans, programs, or arrangements do not
permit Employee’s participation commencing immediately upon the Commencement
Date, the Company shall pay Employee an additional amount (the “COBRA Amount”)
equal to the sum of (i) Employee’s COBRA cost to maintain his existing health
through such time as he is eligible to participate in such Benefits plans and
(ii) any tax liability incurred by the Employee by reason of receipt of the
COBRA Amount.

 

(b)         Business Expense Reimbursement.  Provided  that the Employee
provides appropriate documentation of his expenses, the Employee shall be
entitled to receive full reimbursement for all reasonable out-of-pocket business
expenses that are incurred by him during the Term of Employment in accordance
with the policies and procedures established from time to time by the Employer.
The Employee's rights under this paragraph shall terminate as of the date that
his Employment terminates for any reason, provided that the Employer shall
remain obligated to reimburse the Employee for any such expenses that were
properly incurred by his during the Term of Employment.

 

(c)          Indemnification.  In the event that the Employee is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding"), by reason of the
fact that the Employee is or was a director or officer of the Employer, or any
affiliate of the Employer, or is or was serving at the request of the Employer
as a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Employee shall be
indemnified and held harmless by the Employer to the maximum extent permitted
under applicable law and the Company's bylaws from and against any liabilities,
costs, claims and expenses, including all costs and expenses incurred in defense
of any Proceeding (including attorneys' fees).  The Employer's obligations under
this paragraph shall survive the termination of the Employee's
Employment.  Notwithstanding the foregoing, this paragraph shall not apply to
any Proceeding, contest or dispute between the Employer or any of its affiliates
and the Employee.

 

(d)         It is the Employer’s intention that the benefits and rights to which
the Employee could become entitled to under this Agreement comply with, or
alternatively fall within one of the exceptions to, Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(“Section 409A”).  If the Employee or the Employer believes, at any time, that
any of such benefit or right does not comply, it shall promptly advise the other
and shall negotiate reasonably and in good faith to amend the terms of such
benefits and rights such that they comply (with the most limited possible
economic effect on the Employee and on the Employer) with Section 409A.





5



 

5.          POST-EMPLOYMENT COMPENSATION.

 

(a)         General. Except as specifically provided in this Agreement, the
Employer shall have no obligation to make any compensation, severance or other
payments to the Employee, or to provide any other benefits to the Employee,
after the date of the termination of the Employee's Employment for any reason.

 

(b)         Base Salary. Upon the termination of the Employee's Employment for
any reason, the Employee shall not be entitled to receive any additional Base
Salary payments from the Employer except:

 

(i) The Employee shall have the right to receive any earned but unpaid Base
Salary and, to the extent required by law, accrued vacation pay or accrued paid
time off, as of the date of the Employment termination; and

 

(ii) If the Employer terminates the Employee's Employment without Cause (as
defined in this Agreement), or the Employee terminates his Employment for Good
Reason (as defined in this Agreement), then, provided that the Employee executes
a Separation and Release Agreement in the form attached to this Agreement as
Exhibit A, the Employer shall: (1) pay the Employee an amount equal to one year
of his annual Base Salary, payable at regular payroll intervals; (2) make COBRA
payments on behalf of the Employee in an amount sufficient for the Employee to
maintain his then-current group health benefits for one year; and (3) provide
the Employee with a pro rata portion of his Annual Bonus pursuant to the MIP for
the year in which his Employment terminates, payable at the time that the
Employer's other executive officers receive their Annual Bonuses. The Employee
will be treated as an in-service employee for purposes of benefits continuation
during any benefits continuation period.  The payments and benefits described in
this paragraph shall be subject to the Employer's right to make customary and
applicable deductions and withholdings, including, without limitation, for
federal and state taxes, FICA, Medicaid and other customary payroll activities.
The Employee shall not be entitled to receive the payments and benefits
described in this paragraph if the Employer terminates the Employee's Employment
for Cause or if he terminates his Employment other than for Good Reason.

 

(iii) For purposes of this Agreement, "Cause" means: (1) willful misconduct by
the Employee with respect to the Employer that has a material adverse effect on
the Employer and continues for a period of at least ten (10) days after written
notice of such misconduct is given by Employer to the Employee; (2) the
Employee's willful refusal to attempt to follow any proper written direction of
the Chief Executive Officer unless the Employee has a good faith reason to
believe that such direction is illegal or is a violation of the Employer's
rules, regulations and policies, which refusal shall continue for a period of at
least ten days after written notice of such refusal is given by the Employer to
the Employee; (3) the substantial and continuing refusal by the Employee to
attempt to perform his duties required under this Agreement after written notice
of demand for performance of such duties is delivered to the Employee by the
Employer (which notice must specifically identify the manner





6



 

in which the Employer believes the Employee has substantially and continually
refused to attempt to perform his duties under this Agreement) and after such
refusal to attempt to perform his duties has continued for at least ten days
after his receipt of such notice; (4) the Employee's conviction of, or entry of
a plea of guilty or nolo contendere to, a felony (other than a felony involving
a traffic violation); (5) the Employee's theft, embezzlement or other criminal
misappropriation of funds from the Employer; or (6) the Employee's willful
breach of any other material provision of this Agreement or of the Employer's
Employee Handbook, Insider Trading Policy or Code of Business Conduct and Ethics
and such willful breach continues for at least ten (10) days after written
notice from Employer to the Employee specifying the breach if such breach is
curable.

 

(iv) For purposes of this Agreement, "Good Reason" means the occurrence, without
the Employee's written consent, of any of the following: (1) any requirement
(whether as a result of  change in duties or otherwise) that Employee perform
the majority of his hours of employment more than 35 miles from the Employer's
Corporate Headquarters, if the Employer fails to remedy such change within
thirty days after written notice is given by the Employee to the Employer; (2)
any reduction in base salary below $450,000 per year; (3) any material reduction
the Employee’s title, duties, responsibilities or authority, including, without
limitation, any adverse change in reporting relationship or assignment to
Employee of duties inconsistent with position of Chief Financial Officer, which
is not cured within thirty (30) days after written notice from the Employee to
Employer; (4)  any breach by the Employer of any material provision of this
Agreement (whether or not described above), which breach is not cured by the
Employer within thirty days after written notice of such breach is given by the
Employee to the Employer; or (5)  the failure of any successor to the Employer
(whether direct or indirect or whether by merger, acquisition of assets,
consolidation or otherwise) to assume in a writing delivered to the Employee the
obligations of the Employer under this Agreement, if such assumption agreement
is not delivered to the Employee within ten days after he provides the successor
to the Employer with written notice of his desire to receive such agreement.
Notwithstanding the foregoing, the Employee shall be deemed to have terminated
his Employment for Good Reason for purposes of this Agreement only if he
terminates his Employment within sixty days after the occurrence of the event
described in this paragraph (including expiration of the applicable notice and
cure period) that permits him to terminate his Employment for Good Reason.

 

6.          CONFIDENTIALITY/UNFAIR COMPETITION.

 

(a)         Confidentiality.  The Employee shall at no time, either during his
Employment or after the termination of his Employment for any reason, use or
disclose to any person, directly or indirectly, any confidential or proprietary
information concerning the business of the Employer, including, without
limitation, any business secret, trade secret, financial information, software,
internal procedure, business plan, marketing plan, pricing strategy or policy or
customer list, except to the extent that such use or disclosure is (1) in
connection with the good faith performance of the Employee's duties during the
period that he is so employed, (2) required by an order of a court of competent
jurisdiction, or (3) authorized





7



 

in writing by the Employer's Chief Executive Officer or President or the Board.
The prohibition that is contained in the preceding sentence shall not apply to
any information that is or becomes available to the public other than through an
improper disclosure by the Employee or by a person acting in concert with him to
effect such improper disclosure. Within five days after the termination of his
Employment, the Employee shall return to the Employer all memoranda, notes and
other documents in his possession or control that relate to the confidential
information of the Employer.  Upon the Employer's request, the Employee agrees
to execute and deliver to the Employer any reasonable form of confidentiality
agreement to confirm the foregoing agreement of confidentiality.

 

(b)         Competition During the Term of Employment. During his Employment,
the Employee shall not, directly or indirectly (as owner, principal, agent,
partner, officer, employee, independent contractor, consultant, shareholder or
otherwise), (1) hire (or solicit for the purpose of hiring) or cause any other
person to hire (or solicit for the purpose of hiring) any employee or officer of
the Employer or (2) compete in any manner with the business then being conducted
by the Employer.  The prohibition that is set forth in the preceding sentence
shall not be construed as prohibiting the Employee from acquiring and owning up
to one percent of the outstanding common stock of any corporation whose common
stock is traded on a national securities exchange.

 

(c)          Remedies. If the Employee breaches any of the provisions of this
Section or if the Employee breaches any of the terms of any other
confidentiality or unfair competition agreement that he may enter into with the
Employer, the Employer  may, among its other remedies and notwithstanding any
provision to the contrary in this Agreement, terminate all payments that are
otherwise owed to the Employee  under this Agreement,  and the Employer shall be
relieved of any obligation to make such payments to the Employee. Furthermore,
the Employee acknowledges that damages and such termination of payments would be
an inadequate remedy for his breach of any of the provisions of this Section,
and that his breach of any of such provisions will result in immeasurable and
irreparable harm to the Employer. Therefore, in addition  to any other remedy to
which the Employer may be entitled  by reason of the Employee's breach of any
such provision, the Employer shall be entitled to seek and obtain temporary,
preliminary and permanent injunctive relief restraining the Employee from
committing or continuing any breach of any provision of this Section.

 

7.          INVENTIONS/WORK PRODUCT

 

(a)         Work Product. The Employee acknowledges and agrees that all
writings, works of authorship, technology, inventions, discoveries, ideas and
other work product of any nature whatsoever that are created, prepared,
produced, authored, edited, amended, conceived or reduced to practice by the
Employee individually or jointly with others during the period of his Employment
by the Employer and relating in any way to the business or contemplated
business, research or development of the Employer (regardless of when or where
the Work Product is prepared or whose equipment or other resources is used in





8



 

preparing the same) and all printed, physical and electronic copies, all
improvements, rights and claims related to the foregoing, and other tangible
embodiments thereof (collectively, "Work Product"), as well as any and all
rights in and to copyrights, trade secrets, trademarks (and related goodwill),
patents and other intellectual property rights therein arising in any
jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
''Intellectual Property Rights"), shall be the sole and exclusive property of
the Employer.

 

(b)         Work Made for Hire; Assignment. The Employee acknowledges that, by
reason of being employed by the Employer at the relevant times, to the extent
permitted by law, all of the Work Product consisting of copyrightable  subject
matter is "work made for hire" ac; defined in 17 U.S.C. §  101 and such
copyrights are therefore owned by the Employer. To the extent that the foregoing
does not apply, the Employee hereby irrevocably assigns to the Employer, for no
additional consideration, the Employee's entire right, title and interest in and
to all Work Product and Intellectual  Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Agreement shall be
construed to reduce or limit the Employer's rights, title or interest in any
Work Product or Intellectual Property Rights so as to be less in any respect
than that the Employer would have had in the absence of this Agreement.

 

(c)          Further Assurances; Power of Attorney. During and after his
Employment, the Employee agrees to reasonably cooperate with the Employer to (1)
apply for, obtain, perfect and transfer to the Employer the Work Product as well
as an Intellectual Property Right in the Work Product in any jurisdiction in the
world, and (2) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Employer any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Employer. The Employee hereby
irrevocably grants the Employer a power of attorney to execute and deliver any
such documents on the Employee's behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to the Employer and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Employee does not
promptly cooperate with the Employer's request (without limiting the rights the
Employer shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be affected by the Employee's
subsequent incapacity.

8.          GENERAL PROVISIONS.

 

(a)         Entire Agreement. This Agreement (and any separate confidentiality
agreements that may be entered into between the Employer and the Employee)
constitutes the entire agreement of the Employer and the Employee relating to
the terms and conditions of the





9



 

Employee's Employment and supersedes all prior oral and written understandings
and agreements relating to such subject matter.

 

(b)         Notices. All notices required or permitted by this Agreement to be
given by one party to the other party shall be delivered in writing, by email
and by registered or certified United States mail (postage prepaid and return
receipt requested) or by email and by reputable overnight delivery service, to
the Employer or the Employee, as applicable, at the address that appears on the
signature page of this Agreement (or to such other address that one party gives
the other in the foregoing manner or, in the case of the Employee, to his
principal residential address on file with the Employer). Any such notice that
is sent in the foregoing manner shall be deemed to have been delivered three
days after deposit in the United States mail or one day after delivery to an
overnight delivery service.

(c)          Expenses. Employer will pay directly or reimburse the Employee for
the reasonable legal costs incurred in connection with the negotiation and
preparation of this Agreement upon receipt of invoice therefor.

 

(d)         Amendment and Termination. This Agreement may be amended or
terminated only pursuant to a writing executed by the Employer and the Employee.

 

(e)          Successors and Assigns. This Agreement shall be binding upon, and
shall benefit, the Employer and the Employee and their respective successors and
assigns (including, without limitation, the Employee's personal representative
and beneficiaries and any corporation or other entity into which the Employer is
merged); provided, however, that the Employee is not entitled to assign his
obligations hereunder to another person.  A successor of the Employer shall
include, without limitation, any corporation or other entity that acquires,
directly or indirectly, all or substantially all of the Employer's assets,
whether by merger, acquisition, lease or another form of transaction. Any such
successor to the Employer referred to in this paragraph shall thereafter be
deemed the “Employer" for purposes of this Agreement.

 

(f)          Calculation of Time.  Wherever in this Agreement a period of time
is stated in a number of days, it shall be deemed to mean calendar
days.  However, when any period of time so stated would end upon a Saturday,
Sunday or legal holiday, such period shall be deemed to end upon the next day
following that is not a Saturday, Sunday or legal holiday.

 

(g)           Further Assurances. Each of the Employer and the Employee shall
perform any further acts and execute and deliver any further documents that may
be reasonably necessary to carry out the provisions of this Agreement.

 

(h)          Provisions Subject to Applicable Law. All provisions of this
Agreement shall be applicable only to the extent that they do not violate any
applicable law





10



 

and are intended to be limited to the extent necessary so that they will not
render this Agreement invalid, illegal or unenforceable under any applicable
law. If any provision of this Agreement or any application thereof shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of other provisions of this Agreement or of any other application
of such provision shall in no way be affected thereby.

 

(i)            Waiver of Rights. Neither party shall be deemed to have waived
any right or remedy that it has under this Agreement unless this Agreement
expressly provides a period of time within which such right or remedy must be
exercised and such period has expired or unless such party has expressly waived
the same in writing. The waiver by either party of a right or remedy hereunder
shall not be deemed to be a waiver of any other right or remedy or of any
subsequent right or remedy of the same kind.

 

(j)           Headings; Gender and Number.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any manner the
meaning or interpretation of this Agreement.  Where appropriate to the context
of this Agreement, use of the singular shall be deemed also to refer to the
plural, and use of the plural to the singular, and pronouns of one gender shall
be deemed to comprehend either or both of the other genders.  The terms
“hereof,” “herein,” “hereby” and variations thereof shall, whenever used in this
Agreement, refer to this Agreement as a whole and not to any particular section
of this Agreement.  The term “person” refers to any natural person, corporation,
partnership, limited liability company or other association or entity, as
applicable.

 

(k)          Representation of the Employee; Interpretation of This Agreement.
The Employee acknowledges and agrees that he has had an adequate opportunity to
review this Agreement with his attorney prior to executing this Agreement, and
that he is freely entering into this Agreement without coercion from any source.
The Employer and the Employee have negotiated the terms of this Agreement, and
the language used herein was chosen by the parties to express their mutual
intent. This Agreement shall be construed without regard to any presumption or
rule requiring construction against the party causing the instrument to be
drafted.

 

(l)            Counterparts. This Agreement may be executed in counterparts and
by facsimile or electronic transmission in PDF format, each of which will be
deemed an original but both of which together will constitute a single
instrument.

 

(m)         Governing Laws. This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of California.

 

9.          ARBITRATION.

 

(a)         Submission to Arbitration. Any dispute, controversy or claim arising
out of or related to this Agreement, any breach of this Agreement or the
Employee's employment with the Employer shall be submitted to and decided
exclusively by binding





11



 

arbitration in Los Angeles, California. Claims covered by this provision
include, but are not limited to, the following: (1) alleged violations of
federal, state and/or local constitutions, statutes,  regulations or ordinances,
including, but not limited to, laws dealing with unlawful discrimination and
harassment; (2) claims for misappropriation of trade secrets, breach of
fiduciary duty, or other duties owed by the Employee to the Employer; (3) claims
based on any purported breach of contractual obligation, including but not
limited to breach of the covenant of good faith and fair dealing, wrongful
termination or constructive discharge; (4) violations of public policy;(5)
claims relating to a transfer, reassignment, denial of promotion, demotion,
reduction in pay, or any other term or condition of employment; (6) claims based
on contract or tort; and (7) any and all other claims arising out of the
Employee's employment with or termination by the Employer. This includes, but is
not limited to, claims brought under Title VII of the Civil Rights Act of 1964;
California Government Code Section 12960 et seq.; and any other federal, state
or local anti-discrimination laws relating to discrimination, including,  but
not limited to, those based on the following protected categories: genetic
information or characteristics; sex and gender; race; religion; national origin;
mental or physical disability (including claims under the Americans With
Disabilities Act); medical condition; veteran or military status; marital
status; sexual orientation or preference; age; pregnancy; and retaliation or
wrongful termination in violation of public policy for alleging or filing or
participating in any grievance or otherwise complaining of any wrong relating to
the aforementioned categories or any public policy.

 

(b)          Exclusion of Claims. The following claims are expressly excluded
and not covered by this Agreement for final and binding arbitration: (1) claims
related to Workers' Compensation and Unemployment Insurance; (2) administrative
filings with governmental agencies such as the California Department of Fair
Employment & Housing, the Equal Employment Opportunity Commission, the U.S.
Department of Labor or the National Labor Relations Board; (3) claims that are
expressly excluded by statute or are expressly required to be arbitrated under a
different procedure pursuant to the terms of an employee benefit plan; and (4)
claims within the jurisdictional limits of small claims court. Nor does this
Agreement preclude either party from seeking appropriate interim injunctive
relief pursuant to the California Code of Civil Procedure or applicable federal
law before arbitration or while arbitration proceedings are pending.

 

(c)          Arbitration Provider and Rules. Any claim arising between the
Employee and the Employer covered by the arbitration provisions of this
Agreement shall be submitted to final and binding arbitration in the rules and
procedures of JAMS, or any successor entity thereto, in effect upon the date the
claim is submitted in writing to the Employer or the Employee, to which rules
and procedures the parties hereby expressly agree. Such rules may be found at
https://www.jamsadr.com/rules-employment-arbitration/ Such rules allow for
discovery by each party as ordered by the arbitrator. The arbitrator must allow
discovery adequate to arbitrate all claims, including access to essential
documents and witnesses. In making his or her award, the arbitrator shall have
the authority to make any finding and provide any remedy.

 

(d)          Written Award Required. The arbitrator must issue a written award.





12



 

The arbitrator shall, in the award or separately, make specific findings of
fact, and set forth such facts in support of his or her decision, as well as the
reasons and basis for his or her opinion. Should the arbitrator exceed the
jurisdiction or authority here conferred, any party aggrieved thereby may file a
petition to vacate, amend or correct the arbitrator's award in a court of
competent jurisdiction, pursuant to applicable law.

 

(e)          Fees and Costs. To the extent required by law, the Employer shall
pay the arbitrator's fees and other administrative costs of arbitration, and
other reasonable costs as specified by the arbitrator under applicable law so
that Employee does not have to bear any cost which he would not have to bear in
court beyond any amount which would have to be paid as a filing fee in a
superior court. The arbitrator shall award attorneys' fees and costs to the
prevailing party.

 

IN WITNESS WHEREOF, the Employer and the Employee have executed and delivered
this Agreement as of the date first written above.

 

 

 

 

 

CALAVO GROWERS, INC.

 

 

 

 

 

James E. Gibson

 

Chief Executive Officer

 

Current Address:

 

1141A Cummings Road Santa Paula, CA 93060

 

JimG@calavo.com

 

 

 

 

 

 

 

Kevin Manion

 

927 County Valley Road

 

Westlake Village, CA 91362

 

 

 

 

 

 

13

